Gregory, Justice:
Appellant Ervin H. Miller brought this action against respondents The Town of Batesburg, and the Mayor and Council of Batesburg seeking reinstatement to the Bates-*436burg Fire Department. The lower court denied relief to Mr. Miller and we affirm.
The Town of Batesburg operates a municipal fire department that is manned by part-time firemen. The firemen are paid a nominal sum for their services, thereby earning the popular appellation “volunteer firemen.” All of the firefighting equipment is owned by the Town of Batesburg which also provides a small life insurance policy for each fireman. The firemen are statutory employees of the municipality for purposes of workmen’s compensation coverage, Section 42-1-40, 1976 Code of Laws of South Carolina. The members of the fire department are not protected by a municipal grievance procedure.
On January 5, 1978, Miller, an eleven year veteran of the Batesburg Fire Department, was discharged from the fire department at the direction of Mayor William A. Slover. Mayor Slover acted with the approval of the Council.
Miller brought this action seeking reinstatement to the fire department, alleging that Mayor Slover was without authority to dismiss a member of the fire department. The lower court refused to reinstate Miller and this appeal followed.
The Town of Batesburg presently is governed by the mayor-council form of municipal government as set forth in Section 5-9-10 through Section 5-9-40, 1976 Code, as amended. Under the mayor-council form of government the powers, duties, functions, and responsibilities of municipal government are exercised by a council and a mayor. The mayor is the chief administrative officer of the municipality, and he is vested by Section 5-9-30(1) 1976 Code, with, among other things, the power to “appoint and when he deems it necessary for the good of the municipality, suspend or remove all municipal employees and appointive administrative officers provided for by or under Chapters 1 through 17 (Title 5), except as otherwise provided by law, *437or personnel rules adopted pursuant to Chapters 1 through 17 (Title 5).”
Miller contends on appeal that the authority of a mayor to appoint and remove municipal employees under Section 5-9-30(1) does not extend to volunteer firemen. We disagree.
The Batesburg Fire Department is an agency of the Town of Batesburg. The buildings, equipment, supplies, and all expenses of the fire department are paid for by the Town of Batesburg. The law would be remiss indeed if the Town of Batesburg was without the authority to determine the manner in which this equipment is used and in whose hands the safety of the citizens of Batesburg is placed. It follows by force of reason that the Town of Batesburg possesses the necessary authority to determine who may serve as a member of the municipal fire department, and under the mayor-council form of municipal government this authority is exercised by the mayor. The designation of a municipal fireman as a “volunteer” does not insulate him from the authority of the mayor under Section 5-9-30(1).
Accordingly, the order of the lower court is affirmed.
Affirmed.
Lewis, C. J., and Littlejohn, Ness and Rhodes, JJ., concur.